Case 3:18-cv-00850-JAG Document 180-2 Filed 02/21/20 Page 1 of 6 PageID# 2788




                  EXHIBIT B
Case 3:18-cv-00850-JAG Document 180-2 Filed 02/21/20 Page 2 of 6 PageID# 2789

                         In re Interior Molded Doors Antitrust Litigation
                                      State Antitrust Statutes

                                         State Statute Section(s)
         State and                                                       State Statute Is Interpreted in
                                      Parallel to Federal Antitrust
      Applicable Statute                                                  Harmony with Federal Law
                                                    Law
Arizona                              Ariz. Rev. Stat. Ann. §§ 44-1402,   Ariz. Rev. Stat. Ann. § 44-1412
                                     44-1403                             ("This article shall be applied and
Ariz. Rev. Stat. Ann.                                                    construed to effectuate its general
§§ 44-1402, 44-1403 et seq.                                              purpose to make uniform the law
                                                                         with respect to the subject of this
                                                                         article among those states that
                                                                         enact it. It is the intent of the
                                                                         legislature that in construing this
                                                                         article, the courts may use as a
                                                                         guide interpretations given by the
                                                                         federal courts to comparable
                                                                         federal antitrust statutes.").
California                           Cal. Bus. & Prof. Code              Tucker v. Apple Computer, Inc.,
                                     §§ 16720, 17200                     493 F. Supp. 2d 1090, 1102 (N.D.
Cal. Bus. & Prof.                                                        Cal. 2006) ("The Cartwright Act
Code § 16700 et seq. and § 17200                                         has identical objectives to the
et seq.                                                                  federal antitrust acts, and cases
                                                                         construing the federal antitrust
                                                                         laws are permissive authority in
                                                                         interpreting the Cartwright Act.”).
Hawaii                               Haw. Rev. Stat. §§ 480-4, 80-9      Haw. Rev. Stat. § 480-3 (“This
                                                                         chapter shall be construed in
Haw. Rev. Stat. §§ 480-2, 480-4,                                         accordance with judicial
480-9, et seq.                                                           interpretations of similar federal
                                                                         antitrust statutes….”).

Kansas                               Kan. Stat. Ann. § 50-112            Kan. Stat. Ann. § 50-163(b)
                                                                         (“[T]he Kansas restraint of trade
Kan. Stat. Ann. §§ 50-101, et seq.                                       act shall be construed in
                                                                         harmony with ruling ꞏjudicial
                                                                         interpretations of federal


                                                     1
Case 3:18-cv-00850-JAG Document 180-2 Filed 02/21/20 Page 3 of 6 PageID# 2790

                          In re Interior Molded Doors Antitrust Litigation
                                       State Antitrust Statutes

                                      State Statute Section(s)
           State and                                                State Statute Is Interpreted in
                                    Parallel to Federal Antitrust
        Applicable Statute                                           Harmony with Federal Law
                                                 Law
                                                                    antitrust law by the United
                                                                    States supreme court.").

Maine                              Me. Rev. Stat. Ann. tit. 10, §   McKinnon v. Honeywell Int'!
                                   1101                             Inc., 977 A.2d 420, 424 (Me.
Me. Rev. Stat. Ann., tit. 10, §§                                    2009) ("[W]e look to both state
1101 et seq.                                                        and federal antitrust law for
                                                                    guidance in the interpretation of
                                                                    the Maine antitrust statute….”).

Michigan                           Mich. Comp. Laws Ann. §§         Mich. Comp. Laws Ann. §§
                                   445.772, 445.773                 445.784(2) (“It is the intent of
Mich. Comp. Laws Ann. §§                                            the legislature that in construing
445.771 et seq.                                                     all sections of this act, the courts
                                                                    shall give due deference to
                                                                    interpretations given by the
                                                                    federal courts to comparable
                                                                    antitrust statues….”).

Minnesota                          Minn. Stat. Ann. §§ 325D.51,     Lorix v. Crompton Corp., 736
                                   325D.52,                         N.W.2d 619, 626-29 (Minn.
Minn. Stat. Ann. §§ 325D.49,                                        2007) (en banc) (“Minnesota
325D.52, et seq. and Minn. Stat.                                    antitrust law is generally
Ann. §§ 8.31 et seq.                                                interpreted consistently with
                                                                    federal antitrust law.”).

Mississippi                        Miss. Code Ann. § 75-21-3        In re Dynamic Random Access
                                                                    Memory (DRAM) Antirust Litig.,
Miss. Code Ann. §§ 75-21-3 et                                       516 F. Supp. 2d 1072, 1098 (N.D.
seq.                                                                Cal. 2007) (“[T]he antitrust
                                                                    statutes of these five states [which

                                                    2
Case 3:18-cv-00850-JAG Document 180-2 Filed 02/21/20 Page 4 of 6 PageID# 2791

                         In re Interior Molded Doors Antitrust Litigation
                                      State Antitrust Statutes

                                      State Statute Section(s)
         State and                                                   State Statute Is Interpreted in
                                    Parallel to Federal Antitrust
      Applicable Statute                                              Harmony with Federal Law
                                                 Law
                                                                     include Mississippi] are to be
                                                                     applied with federal antitrust
                                                                     principles in mind.”).

New Hampshire                      N.H. Rev. Stat. §§ 356:2, 356:3   N.H. Rev. Stat. § 356:14 (“In
                                                                     any action or prosecution under
N.H. Rev. Stat. §§ 356:2, 356:3,                                     this chapter, the courts may be
et seq.                                                              guided by interpretations of the
                                                                     United States antitrust laws.”).

New York                           N.Y. Gen. Bus. Law § 340(1)       Reading Int’l, Inc. v. Oaktree
                                                                     Capital Mgmt. LLC, 317 F. Supp.
N.Y. Gen. Bus. Law § 340                                             2d 301, 332-33 (S.D.N.Y. 2003)
                                                                     (“Under New York law, the state
                                                                     and federal antitrust statutes
                                                                     ‘require identical basic elements
                                                                     of proof.’”); Gebman v. Kelly,
                                                                     No. 08-CV-307, 2008 WL
                                                                     3413955, at *4 (N.D.N.Y. Aug. 8,
                                                                     2008) (“Courts generally interpret
                                                                     New York’s Donnelly Act ‘in a
                                                                     fashion identical to its federal
                                                                     counterpart, the Sherman Act.’”).

North Carolina                     N.C. Gen. Stat. §§ 75-1, 75-2.1   Crain v. Debartolo, No. 7:14-CV-
                                                                     29-D, 2015 WL 73961, at *8 n.3
N.C. Gen. Stat. §§ 75-1, 75-2.1,                                     (E.D.N.C. Jan. 6, 2015) (“Federal
et seq.                                                              case law interpretations of the
                                                                     federal antitrust laws are
                                                                     persuasive authority in construing
                                                                     [North Carolina] antitrust
                                                                     statutes.’”) (collecting cases).

                                                  3
Case 3:18-cv-00850-JAG Document 180-2 Filed 02/21/20 Page 5 of 6 PageID# 2792

                        In re Interior Molded Doors Antitrust Litigation
                                     State Antitrust Statutes

                                    State Statute Section(s)
         State and                                                State Statute Is Interpreted in
                                  Parallel to Federal Antitrust
      Applicable Statute                                           Harmony with Federal Law
                                               Law

North Dakota                     N.D. Cent. Code §§ 51-08.1-02,   In re Electronic Books Antitrust
                                 51-08.1-03                       Litig., No. 11 MD 2293(DLC),
N.D. Cent. Code §§ 51-08.1-01                                     2014 WL 2535112, at *15
et seq.                                                           (S.D.N.Y. June 5, 2014) ("The
                                                                  language of [North Dakota
                                                                  Uniform State Antitrust Act
                                                                  (“NDUSAA”)] parallels Section
                                                                  1 of the Sherman Act. And
                                                                  North Dakota courts look to
                                                                  federal antitrust law in
                                                                  interpreting the NDUSSA.”).

Oregon                           Or. Rev. Stat. §§ 646.725,       Or. Rev. Stat. § 646.715(2)
                                 646.730                          ("The decisions of federal courts
Or. Rev. Stat. §§ 646.725,                                        in construction of federal law
646.730, et seq.                                                  relating to the same subject shall
                                                                  be persuasive authority in the
                                                                  construction of [Oregon’s
                                                                  Antitrust law].”).
Tennessee                        Tenn. Code Ann. § 47-25-101      Freeman Indus. LLC v. Eastman
                                                                  Chem. Co., 172 S. W. 3d 512,
Tenn. Code Ann. §§ 47-25-101                                      521 (Tenn. 2005) (court considers
et seq.                                                           “state antitrust regulations to
                                                                  supplement and complement the
                                                                  federal antitrust laws and the
                                                                  enforcement of these state laws to
                                                                  be consistent with the federal
                                                                  antitrust laws”).




                                                4
Case 3:18-cv-00850-JAG Document 180-2 Filed 02/21/20 Page 6 of 6 PageID# 2793

                        In re Interior Molded Doors Antitrust Litigation
                                     State Antitrust Statutes

                                    State Statute Section(s)
          State and                                               State Statute Is Interpreted in
                                  Parallel to Federal Antitrust
       Applicable Statute                                          Harmony with Federal Law
                                               Law
Utah                             Utah Code Ann. §§ 76-10-3104     Utah Code Ann. § 7 6-10-3118
                                                                  ("The Legislature intends that
Utah Code Ann. §§ 76-10-3101,                                     the courts, in construing this act,
et seq.                                                           will be guided by interpretations
                                                                  given by the federal courts to
                                                                  comparable federal antitrust
                                                                  statutes and by other state courts
                                                                  to comparable state antitrust
                                                                  statutes.”)

West Virginia                    W.Va. Code Ann.§ 47-18-4         W.Va. Code Ann.§ 47-18-16
                                                                  (“This article shall be construed
W.Va. Code Ann.§§ 47-18-4 et                                      liberally and in harmony with
seq.                                                              ruling judicial interpretations of
                                                                  comparable federal antitrust
                                                                  statutes.”)

Wisconsin                        Wisc. Stat. Ann. §§ 133.03(1),   Indep. Milk Producers Co-op v.
                                 133.03(1)                        Stoffel, 102 Wis. 2d 1, 6, 298
Wisc. Stat. Ann. §§ 133.03 et                                     N.W.2d 102, 104 (Ct. App. 1980)
seq.                                                              (Interpretation of sec. 133.01(1)
                                                                  [sic], Stats., prohibiting
                                                                  conspiracies in restraint of trade
                                                                  or commerce, is controlled by
                                                                  federal case law.’).




                                                5
